Citation Nr: 1636824	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot osteoarthritis (previously claimed as residuals of surgery of left foot).

2.  Entitlement to service connection for right foot osteoarthritis (previously claimed as degeneration of right foot), to include as secondary to left foot osteoarthritis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to May 1975 and March 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Saint Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2015, the Board remanded this matter for further development.  As will be discussed in greater detail below, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also referred the issues of entitlement to service connection for bilateral pes planus.  A review of the record does not indicate that the AOJ adjudicated this issue yet.  The AOJ should take appropriate action to address this referred issue.  This Board decision does not address the bilateral flat foot issue.

In March 2015, the Veteran testified at a Video hearing before an acting Veterans Law Judge (VLJ).  The transcript is of record.  The acting VLJ who conducted the March 2015 is no longer employed by the Board.  The Board sent the Veteran a letter notifying the Veteran of this in April 2016.  The letter indicated that if the Veteran did not respond within 30 days, it would presume he did not want another hearing.  The Veteran has not responded to the April 2016 letter.


FINDINGS OF FACT

1.  The weight of the evidence is against finding that the Veteran's current left foot osteoarthritis is related to his military service.

2.  The evidence does not show an in-service incurrence related to the current right foot osteoarthritis, and left foot is not service connected.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for right foot osteoarthritis, to include as secondary to left foot osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.303, 3.304, 3.310.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Here, regarding the duty to notify, the Veteran was sent a comprehensive VCAA letter in June 2009.  This was prior to the issuance of the March 2010 rating decision.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  As noted in the Veteran's Statement of Support dated January 2010, the Veteran has not sought treatment outside of the VA.  The Veteran was afforded VA examinations in October 2009, February 2010, and January 2016.  The examiner in the 2010 examination found that the Veteran's left foot osteoarthritis was not service-connected; however the Board deemed the evaluation conclusory and thus was inadequate for the Board to render a decision.  Stefl v. Nicholson, 21 Vet.  App. 185, 187 (1999).  The Board remanded the claim in November 2015 for further development.

Following the remand the Veteran was afforded a VA examination in January 2016.  The examiner opined that the Veteran's left foot osteoarthritis was not service related.  The Board finds that the 2016 examination was adequate to decide the appeal.  The examiner reviewed the claims file, including service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings directly pertinent to the instant matter.  Additionally, VA treatment records were obtained.  Thus, substantial compliance with the Board's 2015 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 271 (1998).

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection for certain chronic diseases may also be established based on legal "presumption" by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1112, may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 
38 C.F.R. § 3.310.

Left Foot Osteoarthritis

Based on the evidence of record, the Veteran's left foot osteoarthritis is not related to his military service.  See 38 C.F.R. § 3.303, 3.304.

With regards to the first element of service connection, the Veteran has a current diagnosis of left foot arthritis as diagnosed by a VA examiner in January 2016.

The second element of service connection has been met based on the Veteran's service treatment records dated May 1978 and June 1978, which document that the Veteran stepped on an object during training that had to be removed from his left foot.  After the removal of the object the Veteran contracted an infection and was provided a temporary profile in June 1978.  

The final element of service connection, a "nexus" between the Veteran's current disability and his military service has not been met.  Reviewing the claims file the Veteran was afforded three separate VA examinations, specifically for his feet in October 2009, February 2010 and January 2016.  

The earliest VA examination in October 2009 diagnosed the Veteran with bilateral flat feet.  As noted in the Introduction, the Board referred the flat feet issue in its prior remand and it is awaiting AOJ adjudication.  In February 2010, the Veteran was diagnosed with osteoarthritis in both feet after X-rays of his feet were reviewed.  The examiner opined that the etiology of the problem was less likely than not related to the Veteran's in-service foot injury.  Additionally, the 2010 examiner stated that it was also less likely than not that the right foot condition was secondary to the left foot.  As noted above, the Board found the 2010 examination inadequate, because the examiner did not provide a rationale for his opinion.  Thus, remand was warranted for further development of the claim.  38 C.F.R. § 4.2.  

In the final examination report, dated in January 2016, the examiner stated in his rationale that it was less likely than not that the Veteran's osteoarthritis was related to service, because the Veteran was not diagnosed with or treated for osteomyelitis during service.  Notably, the examiner stated that if the Veteran had been treated for osteomyelitis in service, the current osteoarthritis would be conceded.  Lastly, the examiner addressed an assertion raised during the Veteran's January 2015 Video Hearing in which his representative stated that "it's an extremely unusual condition to have just arthritis in one part of your body-much less your feet."  The examiner explained that contrary to the Veteran's belief arthritis is common in the toes and feet and "there is nothing unusual about this presentation."  

The weight of the competent and probative medical evidence of record fails to establish a link between the Veteran's current left foot disorder and his military service.  The Board finds the 2016 VA opinion to be probative places weight on it because the examiner was familiar with the Veteran's medical history, to include the in-service notations, and provided an understandable rationale for the conclusion reached.  In addition, the Board notes that there is no positive opinion of record.

The Board has considered the benefit of the doubt doctrine, but the weight of the evidence is against finding a nexus between the foot disorder and military service.  38 C.F.R. § 3.102.  Therefore, the Board finds that preponderance of evidence is against entitlement to service connection for a left foot disorder, to include arthritis (but not flat foot).  38 C.F.R. 3.303, 3.304.


Right Foot Osteoarthritis

The criteria for service connection for right foot osteoarthritis, to include as secondary to left foot osteoarthritis have not been met.  See 38 C.F.R. §§ 3.303, 3.310.

First, the Board will address secondary service connection.  Secondary Service connection means service connection not for a disability that was incurred in or aggravated by active service, but rather for one that is proximately due to or the result of a service-connected disability or aggravated by an already service-connected disability.  38 C.F.R. § 3.310.  Here, the evidence of record does not show that service connection has been established for the left foot osteoarthritis, therefore the left foot cannot legally be utilized as the proximate cause/aggravating factor of the right foot osteoarthritis under the regulation.

In the 2016 VA examination, the examiner concluded that the Veteran's right foot osteoarthritis was less likely than not etiologically related to an event or injury during service.  The Veteran's service treatment records contain no in-service injuries or diseases to the right foot and the Veteran's separation examination in August 1979 shows no right foot abnormalities.  Additionally, the Veteran stated he was in good health at the time of discharge.  Based on the examiner's findings and the evidence of record the weight of the evidence supports the conclusion that the Veteran did not have an in-service injury or disease related to his right foot, and thus the right foot osteoarthritis is not directly related to service.  Thus, the second element of service connection has not been established.

Lastly, although arthritis is a chronic condition under 38 U.S.C.A. § 1112, the Veteran has not reported continuous symptoms since service or within a year of service, therefore continuity of symptomatology does not apply in this case.  The Board has considered the benefit of the doubt doctrine, but the preponderance of evidence is against finding a current right foot disorder (other than flat foot) is related to service.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left foot osteoarthritis (previously claimed as residuals of surgery of left foot) is denied.

Entitlement to service connection for right foot osteoarthritis (previously claimed as degeneration of right foot), to include as secondary to left foot osteoarthritis is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


